                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


RODERICK COMER,                                         Case No. 17-13218
             Plaintiff,                                 Honorable Nancy G. Edmunds
v.
ROOSEN VARCHETTI & OLIVIER, PLLC,
and CAVALRY SPV I, LLC,

             Defendants.
________________________________________/


        OPINION AND ORDER DENYING IN PART AND GRANTING IN PART
            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [19]

      Plaintiff Roderick Comer (“Plaintiff”) has brought this action against Defendants

Roosen Varchetti & Olivier, PLLC (“Roosen”) and Calvary SPV I, LLC (“Calvary”),

alleging violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

1692, the Michigan Collection Practices Act (“MCPA”), Mich. Comp. Laws § 445.251,

the Michigan Occupational Code (“MOC”), Mich. Comp. Laws § 339.915, and the

Michigan Consumer Protection Act, Mich. Comp. Laws §445.901, as well as other state

law claims. The alleged violations stem from the recording and maintaining of a

judgment lien against his property based on a judgment obtained against his spouse.

The matter is now before the Court on Defendants’ motion for summary judgment on all

claims. For the reasons discussed below, the Court DENIES IN PART and GRANTS IN

PART Defendants’ motion.

I.    Background

      Plaintiff is the sole owner of real property located at 1935 Smith Street, Ypsilanti,

Michigan 48198 in Washtenaw County. He resides there along with his spouse.
                                            1 
 
Roosen, a collection law firm, obtained a default judgment in the amount of $984.35

against Plaintiff’s spouse and in favor of Calvary on April 7, 2016. (Dkt. #19-2, Pg ID

110.) Roosen filed a notice of judgment lien with the Washtenaw County Record of

Deeds on May 9, 2016. (Dkt. #19-3, Pg ID 112.) The notice includes the last four digits

of Plaintiff’s spouse’s social security number, her name, and her last known address

and states that it attaches to “the judgment debtor’s current or future interest in real

property.” (Id.) The lien was recorded on May 24, 2016. (Id.)

       In August of 2016, Plaintiff applied for a home equity loan on his property. (Dkt.

#23-3, Pg ID 193.) As part of this process, the title company prepared a report, dated

August 31, 2016, which showed the notice of the judgment lien, identifying Calvary as

the “PLAINTIFF” and Plaintiff’s spouse as the “DEFENDANT.” (Dkt. #19-4, Pg ID 115-

16.) The report also states that “JUDGMENT RECORD REFLECTS A SEARCH

WHICH WAS LIMITED TO PARTY/PARTIES AS TITLED.” (Id. at Pg ID 116.) Plaintiff’s

application for the home equity loan was denied and the bank informed Plaintiff that the

title company would not insure his home due to the presence of the lien and that title

insurance was a requirement for refinancing. (Dkt. #23-3, Pg ID 193-94.) Plaintiff

alleges that he contacted the Defendants approximately four or five times to resolve this

matter, but they have refused to remove the lien on the property. (Dkt. #1-1, Pg ID 6.)

       Plaintiff filed his lawsuit against Defendants in the Washtenaw County Circuit

Court on August 29, 2017. Defendants removed the case to this Court. This matter is

now before the Court on Defendants’ motion for summary judgment. (Dkt. #19.)

Plaintiff filed a response to Defendants’ motion and Defendants filed a reply. (Dkts.

#23, 24, 27.) The Court heard oral arguments on the motion on October 17, 2018.



                                              2 
 
II.           Summary Judgment Standard

              It is well established that summary judgment under Federal Rule of Civil

Procedure 56 is proper when “‘the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.’” United

States S.E.C. v. Sierra Brokerage Servs., Inc., 712 F.3d 321, 326-27 (6th Cir. 2013)

(quoting Fed. R. Civ. P. 56(a)). When reviewing the record, “‘the court must view the

evidence in the light most favorable to the non-moving party and draw all reasonable

inferences in its favor.’” Id. at 327 (quoting Tysinger v. Police Dep’t of Zanesville, 463

F.3d 569, 572 (6th Cir. 2006)). Furthermore, the “‘substantive law will identify which

facts are material,’ and ‘summary judgment will not lie if the dispute about a material

fact is genuine, that is, if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.’” Id. at 327 (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). When considering the material facts on the record, a court

must bear in mind that “[t]he mere existence of a scintilla of evidence in support of the

plaintiff's position will be insufficient; there must be evidence on which the jury could

reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.

III.          Analysis

              A.             Whether the Judgment Lien was Valid Under Michigan Law

              Defendants argue that they are entitled to summary judgment because the filing

of the judgment lien was lawful pursuant to the Michigan Judicial Lien Act (“MJLA”).1

The MJLA was made effective in 2004 and allows a creditor to enforce a judgment held



                                                            
              1
        Defendants also argue that two of Plaintiff’s claims are time barred, as will be
discussed below.
                                                               3 
 
against a debtor by recording a judgment lien on the appropriate property. See Thomas

v. Dutkavich, 803 N.W.2d 352, 404 (Mich. Ct. App. 2010). If a notice of judgment lien is

properly recorded with the register of deeds for the county in which the property is

located, the judgment lien attaches to the “judgment debtor’s interest in the real

property.” Mich. Comp. Laws § 600.2803. The notice of judgment lien must conform to

certain technical requirements and must be served on the judgment debtor. Mich.

Comp. Laws § 600.2805. The judgment lien expires five years after the date that it was

recorded, unless it is extinguished as set forth by the statute. Mich. Comp. Laws §

600.2809. The lien does not give the creditor the right to foreclose on the property.

Mich. Comp. Laws § 600.2819. Instead, the statute sets forth that the debtor shall pay

the amount due to the creditor at the time of the sale or refinancing of the property

limited to his or her equity in the property. Id. Defendants argue that the judgment lien

was proper because it only mentioned Plaintiff’s spouse’s name and only attached to

her interest in the property.2

       While a debtor spouse may have an interest in a property, a judgment lien does

not necessarily attach to the property solely on the basis of that interest. In fact, the

MJLA explicitly states that “[a] judgment lien does not attach to an interest in real

property owned as tenants by the entirety unless the underlying judgment is entered

                                                            
               2
                 At oral argument, Defense counsel also argued that Defendants had followed
the MJLA and recorded the judgment lien in the county where the judgment was
obtained. However, that is not correct. The statute sets forth that the lien is to be
recorded in the county where the property is located. See § 600.2803. Therefore, the
creditor must first make a determination as to whether the debtor has a property interest
in that particular county. Only if there is an appropriate property may the creditor record
the lien with the register of deeds for that county.


 

                                              4 
 
against both the husband and wife.” Mich. Comp. Laws § 600.2807 (emphasis added).

This is a codification of the common law rule that “property held as a tenancy by the

entireties is not liable for the individual debts of either party.” Walters v. Leech, 761

N.W.2d 143, 147 (Mich. Ct. App. 2008).

       Here, Plaintiff does not own the property along with his spouse as a tenancy by

the entireties, but instead is the sole owner. Defendants cite to the case of Thomas,

803 N.W.2d at 406, to argue that Michigan recognizes that a wife has a dower interest

in property held by her husband, even if she is not on the title. “[D]ower is a contingent

estate that becomes vested on the death of the husband and is to be protected before

and after vesting.” Id. at 406 (citing Oades v. Standard Sav. & Loan Assoc., 241 N.W.

262, 263 (Mich. 1932)). In Thomas, the issue was whether a judgment lien had properly

attached to the property of the debtor spouse despite the non-debtor spouse’s dower

interest. Id. at 406. The court answered that question in the affirmative, noting that the

recording of the judgment lien “in and of itself” did not deprive the non-debtor spouse of

her dower interest. Id. at 408. The court also noted that the non-debtor spouse had

participated in the closing and execution of the deed to the property to a third-party,

“thereby voluntarily extinguishing or relinquishing her dower interest.” Id.

       Here, unlike in Thomas, the spouse who owns the property does not have any

liability on the underlying judgment. The property belongs to Plaintiff alone and the

debtor spouse is the one with the dower interest. To allow the lien to attach to Plaintiff’s

property in this case would run contrary to the rationale behind the rule regarding

tenancies by the entireties, which is to protect the innocent spouse’s interest in the

property. See Walters, 761 N.W.2d at 150 (holding that child-support liens may not be



                                              5 
 
imposed upon property held as a tenancy by the entireties despite the interest in

children being supported by their noncustodial parents because “there is also an

important interest in protecting an innocent spouse’s property”). Moreover, the debtor

spouse’s dower interest in this case is even farther removed than if it were a tenancy by

the entireties, to which the judgment lien would not attach unless the judgment was

against both parties. The Court therefore finds that a judgment lien does not attach to

the property of a spouse who does not have any liability on the underlying judgment

based on the debtor spouse’s dower interest alone.3 In light of this finding, there is no

need to address Plaintiff’s additional argument that Defendants were required to first

pursue collection efforts against the debtor’s personal property before recording the

judgment lien.4

              Defendants also argue that the judgment lien did not implicate Plaintiff’s property

rights. They cite to the case of Weatherseal Home Improvements, Inc. v. Sable, No.

314079, 2014 Mich. App. LEXIS 1938 (Mich. Ct. App. Oct. 16, 2014), in support of that

proposition. In that unpublished case, the issue was whether a creditor was entitled to


                                                            
           Defendants argue that the judgment lien attaches to any future interest Plaintiff’s
              3

spouse may acquire in the property as well. Defendants do not state what that future
interest may be. If Plaintiff’s spouse were to later acquire an interest in the property as
a tenant by the entireties, as noted above, the judgment lien would still not attach
because Plaintiff does not have any liability on the underlying judgment. See §
600.2807. 
         4
           Plaintiff cites to the case of George v. Sandor M. Gelman, PC, 506 N.W.2d 583,
585 (Mich. Ct. App. 1993), to argue that Defendants were required to pursue collection
efforts against the debtor’s personal property prior to asserting a lien against her
interests in real property. See id. (“In Michigan, direct attachment of a debtor’s real
estate is disfavored.”). As Defendants correctly note, that rule was set forth in the
context of a writ of execution. The MJLA does not allow the creditor to foreclose on
property as the creditor may do pursuant to a writ of execution. See § 600.2819. The
rationale for the rule requiring collection efforts be pursued against personal property
first is therefore not applicable in this case.
                                                               6 
 
payment under the judgment lien following the sale of the property held by the parties

as a joint tenancy. Id. at *4-5. The court held that because the debtor spouse had no

equity in the property, the judgment lien holder was not entitled to any proceeds from

the sale. Id. at *6.

       The limited holding in Weatherseal does not speak to the issue of whether a

judgment lien impairs a non-debtor spouse’s interests in property. The fact that the

creditor was not entitled to payment under the facts of that case does not mean that the

property owner’s rights were not implicated. In Thomas, 803 N.W.2d at 399, the

judgment lien was similarly not discharged upon the sale of the property and the

purchaser brought a quiet-title action. After holding that the lien properly attached to the

property despite the non-debtor spouse’s dower interest, the court also held that the lien

remained attached to the property and was not discharged by the sale of the property.

Id. at 408. The court recognized that the lien implicated the purchaser’s property rights

but reasoned that this was not unfair to him because he had constructive notice of the

lien and decided to proceed with the sale “knowing that the judgment lien remained a

cloud on the title and could be problematic.” Id. at 411.

       In this case, Plaintiff, who has no liability on the underlying judgment, was unable

to obtain refinancing on his home due to the lien. Even though the judgment lien stated

that the judgment debtor was Plaintiff’s spouse, the Court finds that this did not cure the

improper legal burden placed on Plaintiff’s home. Having concluded that the lien did not

properly attach to Plaintiff’s home and does compromise Plaintiff’s rights, the Court will

now address the remaining arguments made by the parties regarding each of Plaintiff’s

claims.



                                             7 
 
              B.             Plaintiff’s Fair Debt Collection Practices Claims

              Plaintiff alleges that the judgment lien in this case violated multiple provisions of

the FDCPA, including 15 U.S.C. §1692e, which prohibits “false, deceptive, or

misleading representation or means in connection with the collection of any debt” and

15 U.S.C. § 1692f, which prohibits “unfair or unconscionable means to collect or attempt

to collect any debt.”5

              The stated purpose of the FDCPA is “to eliminate abusive debt collection

practices by debt collectors, to insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged, and to promote

consistent State action to protect consumers against debt collection abuses.” 15 U.S.C.

§ 1692(e). According to the Sixth Circuit, FDCPA violations should be analyzed under a

“least sophisticated consumer” standard. Smith v. Transworld Sys., Inc., 953 F.2d

1025, 1028 (6th Cir. 1992). As applied, this standard is “lower than simply examining

whether particular language would deceive or mislead a reasonable debtor.” Smith v.

Computer Credit, Inc.,167 F.3d 1052, 1054 (6th Cir. 1999) (citation omitted).

              In Currier v. First Resolution Inv. Corp., 762 F.3d 529, 535 (6th Cir. 2014), the

Sixth Circuit considered whether the filing and failing to release an invalid lien violated

the FDCPA. The court noted that the FDCPA is “‘extraordinarily broad’” and found that



                                                            
              5
         Each of these sections of the statute includes a list of conduct that is a violation
of that section. Plaintiff alleges that Defendants’ conduct fits several categories. For
purposes of this discussion, there is no need to address each separately. See, e.g.,
Currier v. First Resolution Inv. Corp., 762 F.3d 529, 535 (6th Cir. 2014) (stating that
because the plaintiff had plausibly alleged an unfair debt collection practice under the
broad meaning of § 1692f, there was no need “to go into the details of whether the
practice is also unfair because it is an attempt to collect an amount not authorized by
the creditor card agreement or by law under § 1692f(1)”). 
                                                               8 
 
maintaining an invalid lien “falls comfortably within the kinds of practices Congress has

identified as unfair under § 1692f of the FCPA.” Id. at 533, 535 (citations omitted). The

court reasoned that the judgment lien in that case placed an improper legal burden on

Plaintiff’s home, restricting her rights in her own property. Id. at 534. The court stated

that “[t]he least sophisticated consumer, indeed most consumers, would regard filing a

lien on the debtor’s home using a state procedure that does not authorize such action

as an ‘unfair or unconscionable means to collect or attempt to collect’ the debt.” Id. at

535 (quoting 15 U.S.C. § 1692f). The court also found that filing and maintaining an

invalid lien for a month can also be characterized as a threat to take an action that

cannot legally be taken within the meaning of § 1692e(5). Id. at 535.

       The Court finds that the filing of the judgment lien in this case similarly falls within

the ambit of the FDCPA. As discussed above, the judgment lien did not properly attach

to Plaintiff’s property in this case. Therefore, there are genuine issues of material fact

as to whether the judgment lien in this case would mislead the least sophisticated

consumer and whether the least sophisticated consumer would regard the filing of the

lien as an unfair or unconscionable means to attempt to collect a debt. See Hartman v.

Great Seneca Fin. Corp., 569 F.3d 606, 613 (6th Cir. 2009) (holding that where a jury

could find that the least sophisticated consumer would be misled by a debt collection

document, summary judgment for the defendant was improper under § 1692e and §

1692f). Thus, the FDCPA claims in this case survive the motion for summary judgment.

       C.     Plaintiff’s Michigan Collection Practices Claims

       Plaintiff also alleges violations of the MCPA, which are similar to the alleged

violations of the FDCPA. “MCPA claims which ‘simply duplicate . . . claims under the



                                              9 
 
FDCPA’ need not be addressed separately.” Newman v. Trott & Trott, P.C., 889 F.

Supp. 2d 948, 967 (E.D. Mich. 2012) (citation omitted). Thus, summary judgment is

improper on Plaintiff’s MCPA claims for the same reasons it is improper on his FDCPA

claims.

              D.             Plaintiff’s Michigan Occupational Code Claims

              Plaintiff also alleges violations of the MOC. In their motion, Defendants argue

that “a person or entity engaged in debt collection activities is either a “a collection

agency’ under the Occupational Code or a ‘regulated person’ under the MCPA but not

both.” Misleh v. Timothy E. Baxter & Assocs., 786 F. Supp. 2d 1330, 1337 (E.D. Mich.

2011) (listing cases that have recognized this).6 Here, Plaintiff has alleged that

Defendants are regulated persons under the MCPA but has not alleged that they are

collection agencies under the MOC. Defendants are therefore entitled to summary

judgment on Plaintiff’s MOC Claim.



                                                            
              6
                  The Misleh court noted:

              The Occupational Code’s definition of a “collection agency” includes
              language that exactly mimics the MCPA’s definition of a “regulated person,”
              with the result that those who are excluded from the definition of a
              “collection agency” are included as “regulated persons” under the MCPA.
              Compare Mich. Comp. Laws § 339.901(b) (providing that a “[c]ollection
              agency does not include a person whose collection activities are confined
              and are directly related to the operation of a business other than that of a
              collection agency” and then specifying a non-exhaustive list of entities that
              are not collection agencies, including “[a]n attorney handling claims and
              collections on behalf of clients and in the attorney's own name”), with Mich.
              Comp. Laws § 445.251(g) (defining “regulated person” to include the
              persons excluded under the Occupational Code — namely, those “whose
              collection activities are confined and are directly related to the operation of
              a business other than that of a collection agency”).

Misleh, 786 F. Supp. 2d at 1337.
                                                               10 
 
       E.     Plaintiff’s Michigan Consumer Protection Act Claim

       Plaintiff has also brought a claim under the Michigan Consumer Protection Act,

which prohibits “[u]nfair, unconscionable, or deceptive methods, acts, or practices in the

conduct of trade or commerce.” See Mich. Comp. Laws § 445.903(1). Defendants

argue that the conduct at issue is exempt from the statute, which sets forth an

exemption for any “transaction or conduct specifically authorized under laws

administered by a regulatory board or officer acting under statutory authority of this

state or the United States.” Mich. Comp. Laws § 445.904(1)(a). In Liss v. Lewiston-

Richards, Inc., 732 N.W.2d 514, 521 (Mich. 2007), the Michigan Supreme Court held

that residential home builders who had formed an agreement to build a home fell within

this exception to the statute. The court reasoned that “[r]esidential home builders are

licensed under the MOC and are regulated by the Residential Builders’ and

Maintenance and Alteration Contractors’ Board, which oversees licensing and handles

complaints filed against residential builders. Moreover, there is a set of administrative

rules promulgated to regulate the licensing procedure.” Id. at 520. The court noted that

the home builders were engaged in activities that were “permitted by the MOC to be

performed only by licensed residential home builders.” Id. at 521.

       Here, while the filing of a judgment lien is generally authorized under the

Michigan Judicial Lien Act, there is no similar licensing or administrative process that

regulates lien filing. The Court therefore finds that the exemption does not apply in this

case and Plaintiff’s claim under the Michigan Consumer Protection Act survives

Defendants’ motion. In light of this finding, there is no need to address Plaintiff’s




                                             11 
 
alternate argument that Defendants had waived any exemption argument under the

Michigan Consumer Protection Act by failing to plead it as an affirmative defense.

       F.     Plaintiff’s Slander of Title and Negligence Claims

       Plaintiff has also brought a claim for slander of tile and seeks damages pursuant

to Mich. Comp. Laws § 565.108. In order to prove slander of title in Michigan, “plaintiff

must establish that defendant ‘maliciously published false matter disparaging [plaintiff’s]

title, causing [it] special damages.’” GKC Mich. Theaters, Inc. v. Grand Mall, 564

N.W.2d 117, 119-20 (Mich. Ct. App. 1997) (quoting Sullivan v. Thomas Org., P.C., 276

N.W.2d 522, 525 (Mich. Ct. App. 1979)). Michigan courts have held that “damages in

removing the cloud from a plaintiff’s title are recoverable in a slander of title action.” Id.

at 120.

       As the Court has concluded, the judgment lien in this case did not properly attach

to Plaintiff’s property. In Cole v. Cardoza, 441 F.2d 1337, 1343 (6th Cir. 1971), the

Sixth Circuit considered whether an invalid federal tax lien created a cloud on the title of

the property. In that case, the lien was invalid because the property was a tenancy by

the entireties and only one spouse was liable for the underlying tax judgment. The court

noted that under Michigan law, “a cloud upon a title can be merely an apparent defect

and that if it ‘has a tendency, even in the slightest degree, to cast doubt upon the

owner’s title, and to stand in the way of a full and free exercise of his ownership,’ it

should be removed.” Id. at 1343 (citing Whitney v. Port Huron, 50 N.W. 316, 317-18

(Mich. 1891)). The court held that because “the existence of a federal tax lien on the

public land records pertaining to appellants’ property would make a prospective buyer or

mortgagee hesitant to commit himself until the tax lien was removed,” it constituted a



                                              12 
 
cloud on the title, which the appellants were entitled to have declared a nullity. Id. at

1343-44.

              While in Cole a title examination did not disclose whether the tax lien was levied

against one spouse or against both, see id., and here the lien does state that Plaintiff’s

spouse is liable for the underlying judgment, the lien in this case similarly creates a

cloud on the title of Plaintiff’s home, see, e.g., Fischre v. United States, 852 F. Supp.

628, 629-30 (W.D. Mich. 1994) (declaring an invalid tax lien a nullity despite stating that

the cloud on the title of the property was “diminished” because the lien clearly identified

only one spouse as the judgment debtor). Whether Defendants placed the lien on the

property maliciously, as is required for a slander of title claim, is a question of fact.7

Summary judgment is therefore improper on Plaintiff’s slander of title claim.

              Similarly, Plaintiff bases his negligence claim on the invalid lien recorded and

maintained against his property. This claim also raises questions of fact and thus

summary judgment is improper.

              G.             Plaintiff’s Encumbering Property to Harass Claim

              Plaintiff has also brought an encumbering property to harass claim under Mich.

Comp. Laws § 565.25(3), which makes a party liable for penalties for the encumbrance

of property through the recording of an instrument “without lawful cause with the intent

to harass or intimidate any person.” Defendants argue that the lien here is “an

instrument of encumbrance authorized by state statute or federal statute” and they are

therefore exempt from this statute. See Mich. Comp. Laws § 565.25(2)(b). In light of


                                                            
              7
          To establish malice, Plaintiff would need to prove that Defendants knowingly
filed the lien with the intent to cause Plaintiff injury. See GKC Mich. Theaters, 564
N.W.2d at 121 n.3.
                                                               13 
 
the Court’s finding regarding the invalidity of the lien, the exemption to the statute does

not apply in this case. Because there are material issues of fact regarding whether

Defendants had the intent to harass or intimidate, Defendants are not entitled to

summary judgment on this claim.

       E.     Whether Plaintiff’s FDCPA and Defamation Claims are Time Barred

       Defendants argue that Plaintiff’s FDCPA and defamation claims are time barred

because the relevant statute of limitations for both claims is one year. See 15 U.S.C. §

1692(k)(d); Mich. Comp. Laws § 600.5805(9). Defendants note that the lien was filed

on May 24, 2016, and Plaintiff filed his lawsuit more than one year later. In his

complaint, however, Plaintiff states that he “learned of the lien in approximately August

of 2016.”

       There are two types of limitations periods: either a statute of limitations starts

when the party knew or should have known of the injury, known as the discovery rule, or

a statute of limitations runs from the date of the injury, known as the occurrence rule.

See Rotkiske v. Klemm, 890 F.3d 422, 423 (3d Cir. 2018) (en banc). While the FDCPA

does not explicitly incorporate either model, it states that the limitations period starts

“from the date on which the violation occurs.” 15 U.S.C. § 1692k(d). Thus, it appears to

implicitly call for an occurrence rule. In Rotkiske, 890 F.3d at 423, the Third Circuit held

that the discovery rule did not apply to FDCPA cases in part due to the language of the

statute which “implicitly excludes a discovery rule.” The court further noted that often

FDCPA claims are based on repetitive contacts by phone or mail and that these

violations will be apparent to consumers “the moment they occur.” Id. at 426.




                                              14 
 
        The Sixth Circuit has not decided the issue of whether the discovery rule applies

in FDCPA cases, see Ruth v. Unifund CCR Partners, 604 F.3d 908, 914 (6th Cir. 2010)

(leaving the question of “whether the FDCPA incorporates a discovery rule” “for another

day”), but both the Fourth and Ninth Circuits have applied the discovery rule in FDCPA

cases, although they did not address the text of the statute, see Lembach v. Bierman,

528 Fed. App’x 297, 302 (4th Cir. 2013) (reasoning that plaintiffs “had no way of

discovering the alleged violation until they actually saw the fraudulent signatures” and

that the defendant “should not be allowed to profit from the statute of limitations when its

wrongful acts have been concealed”); Mangum v. Action Collection Serv., Inc., 575 F.3d

935, 939 (9th Cir. 2009) (holding that “our usual discovery rule jurisprudence can apply

to the statute of limitations for an FDCPA action”). And even the Third Circuit

recognized that there are some instances that may warrant the tolling of the statute of

limitations under the FDCPA. See Rotkiske, 890 F.3d at 428 (noting that to the extent

certain FDCPA claims deal with “false, deceptive, or misleading representations,”

federal district courts may “avoid patent unfairness in such cases” by applying equitable

tolling).

        Here, the alleged FDCPA violations are based on the filing and maintaining of an

invalid lien. In contrast to the type of violations discussed in Rotkiske that may be

apparent the moment they occur, an invalid lien may not come to the attention of a

property owner until he or she attempts to sell or refinance the property. Applying the

occurrence rule in the context of an invalid lien would therefore put the onus on property

owners to regularly search for liens on their property. Thus, there is a compelling

reason to avoid unfairness under the circumstances by applying the discovery rule. In



                                            15 
 
addition to the uncertainty regarding the application of the discovery rule, there is a

question of fact as to when Plaintiff was put on notice of the invalid lien. The title report

that indicated the presence of the lien was dated August 31, 2016, and Plaintiff’s lawsuit

was filed within one year of that date—on August 29, 2017. If Plaintiff received notice of

the lien on the date of the title report, his lawsuit was timely filed under the discovery

rule. The Court therefore finds that that the issue of whether Plaintiff’s FDCPA claims

are time-barred survives this motion for summary judgment.8

              Plaintiff concedes that his defamation claim was filed after the statute of

limitations had run. Defendants are therefore entitled to summary judgment on that

claim.

              H.             Whether the Quiet Title and Exemplary Damages Counts Should be
                             Dismissed

              Defendants argue that the claims for quiet title and exemplary damages should

be dismissed because they are remedies and not causes of action. A suit to quiet title

is “functionally a form of declaratory judgment action.” Thomas v. Urban P’ship Bank,

No. 12 C 6257, 2013 U.S. Dist. LEXIS 59818, at *19 (N.D. Ill. Apr. 26, 2013) (citation

omitted). Moreover, Michigan law provides a statutory basis for a quiet title action. See

Mich. Comp. Laws § 600.2932. In light of the Court’s finding regarding the invalidity of


                                                            
              8
         Plaintiff does not address the question of whether the discovery rule is
applicable in this case. Instead, Plaintiff argues that the date of the filing of the lien is
not the only relevant date for purposes of his FDCPA claims and that continued
collection efforts can restart the limitations period. In light of the Court’s finding, there is
no need to address this issue. To the extent, however, that this can be construed as an
argument that the continuing violation theory applies in FDCPA cases, the Court notes
that the Sixth Circuit does not appear to agree with this reasoning. See Slorp v. Lerner,
Sampson & Rothfuss, 587 Fed. App’x 249, 258 (6th Cir. 2014) (unpublished) (holding
that on-going debt-collection litigation is not a continuing violation of the FDCPA and
that the limitations period starts when a debt-collection suit is filed).
                                                               16 
 
the lien, Plaintiff may seek a declaration regarding the lien. Similarly, whether Plaintiff is

entitled to exemplary damages depends on certain questions of fact that are not

resolved by this motion.

IV.    Conclusion

       For the above-stated reasons, Defendants’ motion for summary judgment (Dkt. #

19) is DENIED IN PART and GRANTED IN PART. More specifically, the claims under

the Federal Debt Collection Practices Act, the Michigan Collection Practices Act, and

the Michigan Consumer Protection Act as well as for negligence, quiet title, slander of

title, encumbering property to harass, and exemplary damages survive this motion

(Counts I, II, IV, VI, VII, VIII, IX, X). The defamation claim is time barred and the motion

for summary judgment is granted as to that claim (Count V). The motion is also granted

as to Plaintiff’s claim under the Michigan Occupational Code (Count III).

       SO ORDERED.


                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge

Dated: November 1, 2018

I hereby certify that a copy of the foregoing document was served upon counsel of record
on November 1, 2018, by electronic and/or ordinary mail.

                                    s/Lisa Bartlett
                                    Case Manager




                                             17 
 
